Exhibit 10.1


PORTER BANCORP, INC.
NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PROGRAM


1.            PURPOSE


This Non-Employee Director Stock Incentive Program (this “Program”) is
established by the Board of Directors pursuant to the authority granted under
Section 3 of the Porter Bancorp 2016 Stock Option and Incentive Compensation
Plan.


The purpose of this Program is to advance the interests of Porter Bancorp, Inc.
("Company") and its subsidiaries, by providing non-employee directors of the
Company and its principal subsidiary, PBI Bank, Inc. with an ownership interest
in the Company.  This Program is also intended to enhance the Company's ability
to attract and retain persons of outstanding ability to serve as directors of
the Company and the Bank.


2.            DEFINITIONS AND CONSTRUCTION


2.1            Definitions.  Capitalized terms not defined in this Program shall
have the meanings set forth in the Plan.  In addition, as used in this Program,
terms defined parenthetically immediately after their use shall have the
respective meanings provided by such definitions, and the terms set forth below
shall have the following meanings:


(a)            “2006 Director Plan” shall mean the Porter Bancorp, Inc.
Non-Employee Director Stock Incentive Plan (as amended and restated as of March
26, 2014).


(b)            "Award" or "Restricted Stock Award" shall mean a Stock Award of
Restricted Stock under Section 9 of the Plan.


(c)            "Award Date" shall mean the first business day of the first
calendar month after the date of the Company’s annual meeting of shareholders.


(d)            "Director" shall mean a member of the board of directors of the
Company who is not an employee of the Company or the Bank.


(e)            "Plan" shall mean the Porter Bancorp 2016 Omnibus Equity
Compensation Plan, as it may be amended from time to time.


(f)            "Restriction Period" shall mean the period of time from the Grant
Date of a Restricted Stock Award to the date when the restrictions placed on the
Award in the Award Agreement lapse.


(g)            "Restricted Stock" shall mean Company Stock awarded under Section
9 of the Plan, subject to a Restriction Period and/or condition which, if not
satisfied, may result in the complete or partial forfeiture of such Company
Stock.


2.2            Construction.  Awards granted under this Program shall be granted
pursuant to the Plan, and any terms or conditions not addressed by this Program
shall be governed by the terms of the Plan.


3.            ADMINISTRATION


The Plan is designed to operate automatically and not require administration. 
However, to the extent administration is required, it shall be administered by
the Board of Directors in accordance with Section 3 of the Plan.  The Board may
delegate its authority to the extent permitted by law, the Plan, Rule 16b-3
promulgated under the Exchange Act, and the rules of the NASDAQ Stock Market.


6

--------------------------------------------------------------------------------

4.            AWARDS


4.1            Automatic Grant of Awards.  Subject to the terms and provisions
of this Program:


(a)            No Restricted Stock shall be awarded under this Program on any
Award Date on which a Director receives the full amount of an award to which the
Director was entitled under the 2006 Director Plan.


(b)            On the first Award Date on which insufficient shares remain
available for issuance under the 2006 Director Plan to award the full amount of
the Awards to which Directors are entitled under the 2006 Director Plan, each
Director shall automatically receive a Restricted Stock Award equal to $25,000
divided by the Fair Market Value on the Award Date, less the number of Shares
received as a Restricted Stock Award under the 2006 Director Plan on the Award
Date; and


(c)            On each Award Date thereafter, each Director shall automatically
receive a Restricted Stock Award equal to $25,000 divided by the Fair Market
Value on the Award Date.


(d)            This Program shall serve as the written statement of the terms
and conditions of Restricted Stock Awards contemplated by Section 4 of the Plan,
and no separate Grant Agreement shall be required.


4.2          Expiration of Restriction Period.  Subject to acceleration of
vesting, as provided in Section __ below, the Restriction Period for each Award
shall end, and the Award shall vest in its entirety on December 31 of the
calendar year in which the Award Date occurs; provided, however, that the
Director continues to serve in such capacity as of the applicable vesting date. 
At the expiration of the Restriction Period, the Company shall deliver any
certificates evidencing the Stock to the Director.


4.3            Rights and Limitations During Restriction Period.  Subject to the
terms and conditions of the Award Agreement, a Director to whom Restricted Stock
has been awarded shall have the right to receive dividends thereon during the
Restricted Period and to enjoy all other stockholder rights with respect
thereto, except that (i) the Company shall retain custody of any certificates
evidencing the Restricted Stock during the Restricted Period, and (ii) the
Director may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Restricted Stock during the Restricted Period.


4.4            Acceleration of Vesting.  The Restriction Period for Restricted
Stock shall immediately end upon a Director’s death or Disability, or in the
event of a Change of Control.


4.5            Termination of Service.  If a Director's service ends during the
Restriction Period for any reason other than death, Disability, or a Change of
Control, the Director's rights to the Shares subject to the Restricted Stock
Award shall be forfeited and all such Shares shall immediately be surrendered to
the Company.


4.6            Restriction on Transfer.  No Restricted Stock Award shall be
transferable other than by will or the laws of descent and distribution until
the Restriction Period shall have ended and a certificate evidencing the
Director's ownership of the Company Stock free of restrictions has been issued.
Any attempt by a Director to sell, transfer, pledge, assign or otherwise dispose
of Restricted Stock during the Restriction Period shall cause immediate
forfeiture of the Award.


5.            AMENDMENT, MODIFICATION, AND TERMINATION.


The Board may amend, modify or terminate this Program at any time.  No
amendment, modification or termination of this Program or the Plan shall in any
manner adversely affect any outstanding Restricted Stock Award without the
written consent of the Director.


*  *  *  *  *
 
7